Title: From George Washington to William Livingston, 12 March 1782
From: Washington, George
To: Livingston, William


                        
                            Sir
                            Philada 12th March 1782.
                        
                        Major Barber, who now holds a Commission in the Line of the Army at large, informs me that if the State of
                            New Jersey, to which he belongs, will grant him the Commission of Captain in one of their Regiments, he can prevail upon
                            Captain Anderson to resign in his favor, and that he can obtain the consent of all the Captain’s junior to Capt. Anderson
                            to his being admitted into his place—If Major Barber can affect the latter, I would take the liberty of warmly
                            recommending the measure, because permanent provision will be made for a very meritorious Officer for whom it will be
                            difficult otherwise to find employ—Should your Excellency’s influence with the Legislature be necessary to forward this
                            matter, you will oblige me by using it upon the occasion. I have the honor to be &c.
                        
                    